United States Court of Appeals
                                  FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                           ____________
No. 17-5276                                                      September Term, 2017
                                                                          1:17-cv-02122-TSC
                                                            Filed On: December 20, 2017
Rochelle Garza, as guardian ad litem to
unaccompanied minor J.D., on behalf of
herself and others similarly situated, et al.,

                  Appellees

         v.

Eric D. Hargan, Acting Secretary, Health and
Human Services, et al.,

                  Appellants


------------------------------

Consolidated with 17-5277


         BEFORE:           Rogers, Tatel, and Millett, Circuit Judges

                                              ORDER

        Upon consideration of the unopposed motions for voluntary dismissal filed by the
government and the individual Appellants, and the Appellees’ sealed motion for leave to
file document under seal and for leave to file redacted version on the public record, it is

         ORDERED that the government’s motion for voluntary dismissal be granted. It is

      FURTHER ORDERED that the individual Appellants’ motion for voluntary
dismissal be granted. It is

        FURTHER ORDERED, on the court’s own motion, that the court will retain
jurisdiction over the Appellees’ sealed motion for leave to file document under seal and
for leave to file redacted version on the public record, see D.C. Cir. Rule 47.1(f); Fed. R.
App. P. 10(e)(2)(C), and that disposition of that motion be held in abeyance pending the
district court’s disposition of the motion to unseal the same material pending before it,
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 17-5276                                                September Term, 2017

see D.C. Cir. Rule 47.1(c). The parties are directed to file motions to govern further
proceedings within five days of the district court’s disposition of the pending motion.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to issue the mandate forthwith to the district court.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Ken Meadows
                                                         Deputy Clerk




                                          Page 2